DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase “the posts” in the third to last line of the claim should be “the one or more posts” to provide proper antecedent basis.
Regarding claim 12, the phrase “at least one irrigation line” in lines 7-8 is unclear if the irrigation line is the same or different than the previously defined irrigation line.
Regarding claim 19, the phrase “installing the controller, the sensor, the pump, the valve, and the power supply” in the last two lines of the claim creates uncertainty as to whether the components are optional, as previously claimed.
Regarding claim 20, the phrase “installing one or more drain lines” in the last line of the claim is unclear if the one or more drain lines is the same or different than the previously defined one or more drain lines.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Miranda Macdowell (US 2010/0275513), hereinafter Macdowell.
In re. claim 1, Macdowell teaches a system, comprising: a vegetation support assembly comprising: a plurality of soil containers (set of two or three vases (3) involving column (1)) (fig. 4) (para [0031]) supported by a plurality of brackets (brackets shown but not labeled in figure 4); a plurality of ribs (4) (fig. 1) supported by a plurality of supporting members (tie rods (5) extending from column (2) to arms (4)) (fig. 1); and a plurality of connecting members (tie rods (5) extending from between arms (4)) (fig. 1) attaching at least one of the plurality of ribs to another one of the plurality of ribs (fig. 1), the plurality of connecting members and the plurality of ribs thereby forming a trellis structurally configured to support vegetation (figs. 7-8); and a support structure (2) configured to attach to and support the vegetation support assembly (fig. 1).
In re. claim 8, Macdowell teaches the system of claim 1, wherein each of the plurality of supporting members (tie rods (5) extending from column (2) to arms (4)) is sized and shaped to align with and fit onto at least one of the plurality of ribs (4) and the support structure (2) (fig. 1), each of the plurality of supporting members comprises one or more fastening features (tie rod ends) structurally configured to cooperate with corresponding fastening features disposed on the plurality of ribs (surface to which tie rods are attached), and each of the plurality of supporting members comprises one or more engagement features (tie rod ends) structurally configured to cooperate with 
In re. claim 10, Macdowell teaches a system, comprising: a vegetation support assembly comprising: a plurality of soil containers (set of two or three vases (3) involving column (1)) (fig. 4) (para [0031]) supported by a plurality of brackets (brackets shown but not labeled in figure 4); a plurality of ribs (4) (fig. 1) supported by a plurality of supporting members (tie rods (5) extending from column (2) to arms (4)) (fig. 1); and a plurality of connecting members (tie rods (5) extending from between arms (4)) (fig. 1) attaching at least one of the plurality of ribs to another one of the plurality of ribs (fig. 1), the plurality of connecting members and the plurality of ribs thereby forming a trellis structurally configured to support vegetation (figs. 7-8); and a support structure configured to attach to and support the vegetation support assembly comprising: a base (bench structure) disposed on a bottom end of the support structure (fig. 7); and a post (2) connected to the base, the posts extending from the bottom end of the support structure to a top end of the support structure (fig. 7).
In re. claim 17, Macdowell teaches a method comprising: providing a support structure (2); providing a vegetation support assembly comprising: a plurality of soil containers (set of two or three vases (3) involving column (1)) (fig. 4) (para [0031]) supported by a plurality of brackets (brackets shown but not labeled in figure 4); a plurality of ribs (4) (fig. 1) supported by a plurality of supporting members (tie rods (5) extending from column (2) to arms (4)) (fig. 1); and a plurality of connecting members (tie rods (5) extending from between arms (4)) (fig. 1) attaching at least one of the plurality of ribs to another one of the plurality of ribs (fig. 1), the plurality of connecting members and the plurality of ribs thereby forming a trellis structurally configured to support vegetation (figs. 7-8); and engaging the support structure with the vegetation support assembly to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Macdowell as applied to claims 1 and 10 respectively above, and further in view of Murphy (US 8,756,860).
In re. claims 2 and 11, Macdowell teaches the plurality of soil containers is disposed at the top end of the support structure (fig. 4).
Macdowell fails to disclose at least one supply line extending from a bottom end of the support structure to a top end of the support structure to provide one or more of water and nutrients from the bottom end of the support structure to the plurality of soil containers.
Murphy teaches at least one supply line (66) extending from a bottom end of the support structure (15) to a top end of a support structure (fig. 9) to provide one or more of water and nutrients from the bottom end of the support structure to a plurality of soil containers (80) (via manifold ports (31)) (fig. 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell to include the teachings of Murphy to have the recited supply line configuration, since Macdowell discusses internal plumbing for plant irrigation, and doing so provides know internal plumbing techniques for watering the plants.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Macdowell as modified by Murphy as applied to claims 2 and 17 respectively above, and further in view of Wesolowski (US 5,806,239).

In re. claim 3, Macdowell as modified by Murphy (see Macdowell) teach the system of claim 2, further comprising an irrigation system comprising: at least one irrigation line (71a) (fig. 9) operable to bring one or more of water and nutrients from a first end (72) of the irrigation line connected to the supply line to a second end (39) of the irrigation line disposed above at least one soil container (fig. 1); and a controller (71d) operable to control on a predetermined time interval an amount of one or more of water and nutrients (68) to at least one of the soil containers from a water reservoir (water hook up) (fig. 1) in fluid communication with the supply line and at least one irrigation line (col. 7, ln. 61-64).
Macdowell as modified by Murphy fail to disclose the second end of the irrigation line is in the soil container.
Wesolowski teaches a second end (18E) of an irrigation line (114) is in the soil container (col. 5, ln. 56-61).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Murphy to include the teachings of Wesolowski to have the second end of the irrigation line is in the soil container, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing drip-type irrigation. 

Macdowell fails to disclose an irrigation system comprising: at least one supply line extending from a bottom end of the support structure to a top end of the support structure to provide one or more of water and nutrients from the bottom end of the support structure to the plurality of soil containers; and at least one irrigation line operable to bring one or more of water and nutrients from a first end of the irrigation line connected to the supply line to a second end of the irrigation line disposed in at least one soil container; and installing the irrigation system while engaging the support structure with the vegetation support assembly to form a vegetated canopy system.
Murphy teaches at least one supply line (66) extending from a bottom end of the support structure (15) to a top end of a support structure (fig. 9) to provide one or more of water and nutrients from the bottom end of the support structure to a plurality of soil containers (80) (via manifold ports (31)) (fig. 4); at least one irrigation line (71a) (fig. 9) operable to bring one or more of water and nutrients from a first end (72) of the irrigation line connected to the supply line to a second end (39) of the irrigation line disposed above at least one soil container (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell to include the teachings of Murphy to have the recited supply line configuration, since Macdowell discusses internal plumbing for plant irrigation, and doing so provides know internal plumbing techniques for the watering the plants.
Macdowell as modified by Murphy fail to disclose the second end of the irrigation line is in the soil container.
Wesolowski teaches a second end (18E) of an irrigation line (114) is in the soil container (col. 5, ln. 56-61).
. 

Claims 4-6, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Macdowell as modified by Murphy and Wesolowski as applied to their respective dependent claims above, and further in view of Iggulden et al. (US 4,852,802).

In re. claim 4, Macdowell as modified by Murphy and Wesolowski (see Murphy) teach a valve (69) connected to the supply line and structurally configured to control an amount of one or more of water and nutrients supplied through the supply line to at least one of the soil containers (col. 7, ln. 56-58).
Macdowell as modified by Murphy and Wesolowski fail to disclose a power supply electrically coupled to one or more of the pump, the valve, and the controller.
Iggulden teaches a power supply (battery (52)) (fig. 8) electrically coupled to one or more of a valve (56’) and a controller (38) (col. 8, ln. 39-43).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Murphy and Wesolowski to include the teachings of Iggulden to have a power supply for the valve and/or the controller, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
In re. claim 5, Macdowell as modified by Murphy and Wesolowski fail to disclose at least one moisture sensor configured to detect a moisture level in soil contained in at least one soil container, where the controller is configured to receive a signal from the moisture sensor and to control operation of one or more of the pump and the valve in response to the signal.
Iggulden teaches at least one moisture sensor (24’) configured to detect a moisture level in soil (col. 7, ln. 48-51), where a controller (logic (38)) is configured to receive a signal from the moisture sensor and to control operation of a valve (56’) in response to the signal (col. 7, ln. 48-51).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Murphy and Wesolowski to include the teachings of Iggulden to have at least one moisture sensor configured to detect a moisture level in soil, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing water or nutrients based on the moisture content of the soil. 
In re. claims 6 and 14, Macdowell as modified by Murphy, Wesolowski, and Iggulden (see Iggulden) teach the power supply comprises a photovoltaic panel and a rechargeable battery (col. 7, ln. 29-31).
In re. claim 13, Macdowell as modified by Murphy and Wesolowski (see Murphy) teach a valve (69) connected to the supply line and structurally configured to control an amount of one or more of water and nutrients supplied through the supply line to at least one of the soil containers (col. 7, ln. 56-58).

Iggulden teaches at least one moisture sensor (24’) configured to detect a moisture level in soil (col. 7, ln. 48-51), where a controller (logic (38)) is configured to receive a signal from the moisture sensor and to control operation of a valve (56’) in response to the signal (col. 7, ln. 48-51).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Murphy and Wesolowski to include the teachings of Iggulden to have at least one moisture sensor configured to detect a moisture level in soil, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing water or nutrients based on the moisture content of the soil. 
Iggulden further teaches a power supply (battery (52)) (fig. 8) electrically coupled to one or more of a valve (56’) and a controller (38).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Murphy and Wesolowski to include the teachings of Iggulden to have a power supply for the valve and/or the controller, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing power to the valve/controller for the timed operation. 

In re. claim 19, Macdowell as modified by Murphy and Wesolowski (see Murphy) teach the method of claim 18 wherein the irrigation system further comprises a controller (71d) operable to control on a predetermined time interval or desired soil moisture content an amount of one or more of water and nutrients to at least one of the soil containers from a water reservoir in fluid communication with the supply line and at least one irrigation line (col. 7, ln. 61-64), and the irrigation system installation step further comprises installing the controller (fig. 1).
Macdowell as modified by Murphy and Wesolowski fail to disclose the controller is electrically coupled to a valve.
Iggulden teaches a controller (38) is electrically coupled to a valve (56’) (fig. 8) (col. 8, ln. 39-43).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Murphy and Wesolowski to include the teachings of Iggulden to have the controller electrically coupled to a valve, since Macdowell as modified by Murphy and Wesolowski state the controller controls .

Claims 7, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Macdowell as modified by Murphy and Wesolowski as applied to their respective dependent claims above, and further in view of Agnell et al. (US 1,785,430).

In re. claim 7, Macdowell as modified by Murphy and Wesolowski fail to disclose at least one drain line operable to drain fluid from a first end of the drain line disposed in a soil container to a second end of the drain line disposed external to said soil container.
Agnell teaches at least one drain line (9) (fig. 2) operable to drain fluid from a first end (13, 14) of the drain line disposed in a soil container (1) (figs. 2 and 4) to a second end (15) of the drain line disposed external to said soil container (fig. 2) (pg. 2, ln. 4-13).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Murphy and Wesolowski to include the teachings of Agnell to have the recited drain line, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing excess water to be carried away from the soil container. 
In re. claim 12, Macdowell as modified by Murphy (see Macdowell) teach the system of claim 11, further comprising an irrigation system comprising: at least one irrigation line (71a) (fig. 9) operable to bring one or more of water and nutrients from a first end (72) of the irrigation line connected to the supply line to a second end (39) of the irrigation line disposed above at least one 
Macdowell as modified by Murphy fail to disclose the second end of the irrigation line is in the soil container.
Wesolowski teaches a second end (18E) of an irrigation line (114) is in the soil container (col. 5, ln. 56-61).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Murphy to include the teachings of Wesolowski to have the second end of the irrigation line is in the soil container, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing drip-type irrigation. 
Macdowell as modified by Murphy and Wesolowski fail to disclose at least one drain line operable to drain fluid from a first end of the drain line disposed in a soil container to a second end of the drain line disposed external to said soil container.
Agnell teaches at least one drain line (9) (fig. 2) operable to drain fluid from a first end (13, 14) of the drain line disposed in a soil container (1) (figs. 2 and 4) to a second end (15) of the drain line disposed external to said soil container (fig. 2) (pg. 2, ln. 4-13).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Murphy and Wesolowski to include the teachings of Agnell to have the recited drain line, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as 
In re. claim 20, Macdowell as modified by Murphy and Wesolowski fail to disclose providing at least one drain line operable to drain fluid from a first end of the drain line disposed in a soil container to a second end of the drain line disposed external to said soil container; and installing one or more drain lines in the vegetated canopy system.
Agnell teaches providing at least one drain line (9) (fig. 2) operable to drain fluid from a first end (13, 14) of the drain line disposed in a soil container (1) (figs. 2 and 4) to a second end (15) of the drain line disposed external to said soil container (fig. 2) (pg. 2, ln. 4-13), and the drain line in the system (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell as modified by Murphy and Wesolowski to include the teachings of Agnell to have the recited drain line, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing excess water to be carried away from the soil container. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Macdowell as applied to claim 1 above, and further in view of Crawford (US 4,194,319).


Crawford teaches a slider assembly comprising: a slider (24) (figs. 1 and 4) that hingedly engages (via moveable arm (18)) a plurality of supporting members (18) and slides along the support structure (col. 3, ln. 33-38); and a fastener (34) that secures the slider to the support structure (col. 3, ln. 38-40).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Macdowell to incorporate the teachings of Crawford to have the recited slider assembly, for the purpose of improving ease of transporting the system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Macdowell as modified by Murphy, Wesolowski, and Iggulden as applied to claim 15 above, and further in view of Crawford.

In re. claim 16, Macdowell as modified by Murphy, Wesolowski, and Iggulden fail to disclose the one or more engagement features comprises a slider assembly comprising: a slider that hingedly engages the plurality of supporting members and slides along the support structure; and a fastener that secures the slider to the support structure.
Crawford teaches a slider assembly comprising: a slider (24) (figs. 1 and 4) that hingedly engages (via moveable arm (18)) a plurality of supporting members (18) and slides along the support structure (col. 3, ln. 33-38); and a fastener (34) that secures the slider to the support structure (col. 3, ln. 38-40).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647